Citation Nr: 0938842	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the previously denied claim for service connection for 
a low back disability.  In November 2007, the Board remanded 
the claim for additional development. 

The issue of entitlement to service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  In February 1998, the Board denied service connection for 
a low back disability.  The Veteran was notified of the 
decision and of his right to appeal, but he did not perfect 
an appeal of that decision.

2.  Evidence received since the February 1998 decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision that denied the claim 
for service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a February 1998 decision, the RO denied the Veteran's 
claim for service connection for a low back disability.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the decision became final 
because the Veteran did not file a timely appeal.

The claim of entitlement to service connection for a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
appellant filed this application to reopen his claim in April 
2002.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service medical records, 
a private opinion relating the Veteran's low back disability 
with his service, and the Veteran's own statements.  The RO 
found that the Veteran's service medical records were 
negative for any complaints, diagnosis, or treatment for his 
claimed low back disability, spinal stenosis.  Additionally, 
although the Veteran's service medical records demonstrated 
that he suffered a muscle strain to the low back while in 
service, there was no evidence demonstrating continuity of 
symptomatology between that muscle strain and his post-
service low back disability, treated approximately twenty 
years after separation from service.  Accordingly, the claim 
was denied.  

In support of his application to reopen the claim, the 
Veteran submitted private treatment records dated from 1995 
to 1998 evidencing treatment for a low back disability.  The 
Veteran also submitted a statement provided by his father, 
wherein his father contended that the Veteran had experienced 
low back pain, on and off, since December 1977.  
Additionally, in May 2002,  the Veteran underwent a VA 
examination in order to determine whether his current low 
back disability was related to his service.  

The Board finds that new and material evidence sufficient to 
reopen the claim has been received.  The statement from the 
Veteran's father must be presumed credible for the purpose of 
determining whether it is material.  Part of the basis of the 
previous denial of the Veteran's claim was the lack of any 
evidence demonstrating continuity of symptomatology following 
service.  The statement from the Veteran's father provides 
such evidence.  Therefore, that statement is material.

Therefore, the Board finds that new evidence has been 
submitted and the claim for service connection for a low back 
disability is reopened.  To that extent only the claim is 
granted.  




ORDER

New and material evidence has been received and the claim for 
service connection for a low back disability is reopened.  To 
that extent only, the claim is granted.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

The Board finds that a VA examination is needed in this case 
to determine whether any current low back disability is 
related to the Veteran's service.  The examiner must consider 
the Veteran's statements regarding continuity of 
symptomatology and the statement from the Veteran's father.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
any low back disability.  The examiner 
must review the claims folder and should 
note that review in the report.  
Specifically the examiner should provide 
the following information:

a)  Diagnose all low back 
disabilities.

b)  Is it at least as likely as not 
(50 percent or greater probability) 
that any current low back disability 
is related to the Veteran's service 
or to treatment for back muscle 
spasm and strain after falling off 
of a ladder during his service?

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


